Citation Nr: 1417270	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-23 901	)	DATE
	)
	)


Whether clear and unmistakable error (CUE) existed in August 1961 and June 1975 Board of Veterans' Appeals (Board) decisions to deny entitlement to service connection for a lumbar spine disorder.

(The issue of entitlement to service connection for the cause of death of the Veteran is addressed in a separate decision.)


REPRESENTATION

Moving Party represented by:  C.H. Thornton, Jr., Attorney



ATTORNEY FOR THE BOARD

H.Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to May 1946.  He died in 2010 and the Moving Party is his son.

This is a motion for revision of August 1961 and June 1975 Board of Veterans' Appeals (Board) decisions based on CUE.  See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 et seq. (2013).


FINDINGS OF FACT

1.  In an August 1961 decision the Board denied entitlement to service connection for a lumbar spine disorder.

2.  In a June 1975 decision the Board determined new and material evidence had not been received sufficient to reopen the claim of entitlement to service connection for a lumbar spine disorder.  

3.  At the time of his death in 2010, the Veteran had no claims for VA benefits pending. 

4. The Moving Party is the Veteran's son.


CONCLUSION OF LAW

The Moving Party does not have standing to contest the August 1961 and July 1975 Board decisions on the basis of CUE.  38 U.S.C.A. § 5121, 5121A (West 2002); 38 C.F.R. §§ 3.57, 3.1000 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died in  Party filed a motion alleging CUE existed in decisions by the Board in August 1961 and June 1975.  The Board has determined that the Moving Party does not have standing to challenge these decisions. 

The United States Court of Appeals for the Federal Circuit  (Federal Circuit) held in 
Haines v. West, 154 F. 3d 1298 (Fed. Cir. 1998) that only the veteran, as the claimant involved, could request a revision of a prior decision affecting him on the basis of CUE, and that survivors are limited to seeking benefits under the accrued benefits provision. See Haines, 154 F.3d at 1301-02. 

The Moving Party in this matter has raised such entitlement. However, in Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 90 (1998), the Federal Circuit concluded that for a surviving dependent to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision." The Federal Circuit noted that this conclusion comported with the decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996), cert. denied, 117 S. Ct. 2478 (1997), in which the Court held that a consequence of the derivative nature of the surviving dependent's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving dependent has no claim upon which to derive his or her own application. Jones, 136 F.3d at 1300. 

The Veteran's claim for entitlement to a lumbar spine disorder was denied in an August 1961 Board decision.  He filed numerous times to reopen the claim, but the Board determined new and material evidence had not been received sufficient to reopen.  See e.g., June 1975, December 1978, and November 1983 Board decisions.  At no time prior to his death did the Veteran allege any of the Board decisions contained CUE.  The Moving Party is now attempting to allege CUE in the August 1961 and June 1975 Board decisions in an attempt to overcome the finality of those decisions.

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error.  However, in the instant case, the Veteran did not file a claim alleging CUE at any time prior to his death.  The evidence shows that in March 2010 the Veteran provided evidence of medical expenses paid in 2008.  This was his final communication with the VA.  Significantly, nothing in this statement gives any indication that the Veteran was alleging CUE in any prior final Board decision.  The Veteran subsequently died.

The Veteran did not have any claims pending at the time of his death, and there was no action available for "accrued benefits" as the Moving Party has alleged. Further, there was no pending claim alleging CUE at the time of the Veteran's death,  Moving Party cannot properly bring a new claim for CUE.  Where, as here, the law and not the evidence is dispositive, the motion must be dismissed as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The motion is dismissed.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


